Title: To Alexander Hamilton from Tench Coxe, 8 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


T: D: R: O: October 8th 1794
Sir,
I have the honor to enclose to you the eight following contracts.


Vizt.


1.
Mathew Spillard for the supply of Rations at Philada. fm. 1st April 1794


2.
John Tinsley for 5000 Cartridge Boxes


3.
Samuel Hughes of Maryland for Cannon.





  5.
  James Byers of
  Massachusts.
  for ten
  Brass
  Howitz.


  6.
  Paul Revere of
  Ditto
  for ten
  
  Ditto.





7.
John J. Feach & Co. of N. Jersey for Cannon Ball & Iron ballast


8.
Copy of an Agreemt. of commutation with G & J: Gilberts to furnish Artillery Coats dated July 28th 1794


9.
Contract with Joel Gibbs of N. Jersey for 768 Artillery Hats



And to be with great respect   Sir   your mo. Obt. Servant


T. Coxe C: R:
The Secy. of the Treasy.
